Citation Nr: 1747120	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for an eye disability other than bilateral glaucoma, to include as secondary to the service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for skin problems of both lower legs, to include varicose veins, as secondary to the service-connected diabetes mellitus, type II, and/or peripheral artery disease (PAD) of the right lower extremity.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law 



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2014, the Board remanded the issues of entitlement of service connection for hypertension; entitlement to service connection for an eye disability other than bilateral glaucoma; entitlement to service connection for skin problems of both lower legs, to include varicose veins,; and, entitlement to service connection for periodontitis for VA outpatient dental treatment purposes to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In October 2016 rating decision, the AOJ granted service connection for periodontitis for VA outpatient dental treatment purposes.  This issue is no longer on appeal.

In January 2016, the Board remanded the issues of entitlement to a compensable disability rating for PAD; entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II; entitlement to service connection for seminoma of the right testicle; and, entitlement to a total disability rating based on individual unemployability (TDIU).  The AOJ is still developing these issues.  Therefore, the Board does not have jurisdiction to adjudicate them. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In September 2014, the Board remanded the Veteran's claims to the AOJ to obtain medical opinions and outstanding treatment records.  After the requested development, the AOJ was directed to readjudicate the Veteran's claims.  If any of the benefits sought on appeal remained denied, the AOJ was specifically instructed to furnish the Veteran and his representative a supplemental statement of the case.  Although the AOJ obtained the requested medical opinions and outstanding treatment records, the AOJ did not readjudicate the Veteran's claims and furnish him with a supplemental statement of the case as directed in the prior Remand. 

Accordingly, Remand is necessary to ensure compliance with the prior September 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Accordingly, the case is REMANDED for the following action:

Readjudicate the following issues: entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II; entitlement to service connection for an eye disability other than bilateral glaucoma, to include as secondary to the service-connected diabetes mellitus, type II; and, entitlement to service connection for skin problems of both lower legs, to include varicose veins, as secondary to the service-connected diabetes mellitus, type II, and/or PAD of the right lower extremity.  If any benefits sought on appeal remain denied, the Veteran and the representative must be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




